COBB, Judge.
The petitioner, Roosevelt Turner, appeals from the circuit court’s denial of his Rule 32, Ala.R.Crim.P., petition for post-conviction relief. The trial court, without making specific findings of fact required by Rule 32.9(d), held that the petitioner’s claim of ineffective assistance of counsel lacked merit. The State has requested that this cause be remanded for the judge to make specific findings of fact regarding the ineffective assistance of counsel claim. The State’s request is well taken.
Therefore, we remand this cause to the trial court with instructions that the court enter specific findings of fact. A return to remand will be made with this court within 70 days of the date of this opinion.
REMANDED WITH INSTRUCTIONS. 
All the Judges concur.